07/23/2021


           1IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 20-0287



                                 No. DA 20-0287

CITY OF MISSOULA,

             Plaintiff and Appellee,

      v.

ALLAN GOODMAN,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED that Appellee is granted an extension of time

to and including September 29, 2021, within which to prepare, serve, and file its

response brief.




DM                                                                      Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              July 23 2021